      Case 4:21-cv-00595-O Document 9 Filed 05/25/21                Page 1 of 1 PageID 297


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

                                                 )
                                                 )
 SID MILLER, on behalf of himself and others     )
 similarly situated,                             )
                                                 )
                        Plaintiff,               )
                                                 )    Civil Action No. 4:21-cv-595-O
 v.                                              )
                                                 )
 TOM VILSACK, in his official capacity as        )
 SECRETARY OF AGRICULATURE,                      )
                                                 )
                        Defendant.               )
                                                 )


                                     NOTICE OF APPEARANCE

        Pursuant to Local Rule 83.11, please enter the appearance of Emily Sue Newton as counsel

of record for the Defendant in the above-captioned matter.

Dated: May 25, 2021                              Respectfully submitted,

                                                 BRIAN M. BOYNTON
                                                 Acting Assistant Attorney General

                                                 LESLEY FARBY
                                                 Assistant Branch Director
                                                 Civil Division, Federal Programs Branch

                                                 /s/ Emily Sue Newton
                                                 EMILY SUE NEWTON (VA Bar No. 80745)
                                                 Senior Trial Counsel
                                                 United States Department of Justice
                                                 Civil Division, Federal Programs Branch
                                                 1100 L Street, NW
                                                 Washington, D.C. 20005
                                                 Tel: (202) 305-8356 / Fax: (202) 616-8460
                                                 emily.s.newton@usdoj.gov

                                                 Counsel for Defendant
